 DIAMOND REOTRUCKS, INC.Diamond Reo Trucks,Inc.andInternational Union,United Automobile,Aerospace and Agricultural Im-plementWorkers of America(UAW). Case 7-CA-10706July 30, 1974DECISION AND ORDERBy MEMBERS FANNING, KENNEDY, AND PENELLOOn April 18, 1974, Administrative Law Judge JohnP. von Rohr issued the attached Decision in this pro-ceeding.Thereafter, counsel for General Counselfiled exceptions and a supporting brief, and counselfor Respondent filed cross-exceptions and also filed abrief in answer to the exceptions taken by counsel forGeneral Counsel and a request for oral argument.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions 2 of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint herein be, and it hereby is,dismissed in its entirety.iWe hereby deny the Respondent's request for oral argument. as therecord including the briefs, adequately presents the issues and the positionsof the parties-2Member Fanning notes that even if Perry's request for "some kind ofrepresentation" was in fact a request for union representation, Respondentterminated his interview when Perry refused to answer questions after askingfor his representative. This was also true in Miller's case although Miller didspecifically request that his union representative be present. In such circum-stances, and noting that neither employee was later disciplined for leavingthe interview, Member Fanning agrees with the conclusions of the Adminis-trative Law Judge dismissing the complaint. SeeWestern Electric Company,Inc.,'205 NLRB 195 (1973).Member Kennedy also agrees with the conclusions of the AdministrativeLaw Judge but for the reasons expressed in his dissents inQualityManufac-turing Company,195 NLRB 197 (1972), enforcement denied-481 F.2d 1018(C.A. 4, 1973), andMobil Oil Corporation,196 NLRB 1052 (1972), enforce-ment denied 482 F.2d 842 (CA 7, 1973), in which he has found that anemployee has no statutory right to union representation when summoned toan interview with the employer or his representatives.Member Penello also agrees with the conclusions of the AdministrativeLaw Judge since he finds that Respondent was merely conductinginvestiga-tive rather than disciplinary interviews. SeeWestern Electric Company, Hawt-horneWorks,198 NLRB No 82 (1972).-'DECISIONSTATEMENT OF THE CASE651JOHN P. VON ROHR, Administrative Law Judge: Upon acharge filed on November 5, 1973, the General-Counsel ofthe National Labor Relations Board, by the Regional Di-rector for Region 7 (Detroit, Michigan), issued a complainton January 11, 1974, against Diamond Reo Trucks, Inc.,herein called the Respondent or the Company, alleging thatit had engaged in certain unfair labor practices violative ofSection 8(a)(1) of the National Labor Relations Act, asamended, herein called the Act.' The Respondent filed ananswer denying the allegations of unlawful conduct allegedin the complaint.-Pursuant to notice, a hearing was held before Administra-tive Law Judge John P. von Rohr in Mason, Michigan, onFebruary 26, 1974. Briefs have been received from the Gen-eral Counsel, and the Respondent on March 22, 1974, andthey have been carefully considered.Upon the entire record in this case and from my observa-tion of the witnesses, I hereby make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent is a Michigan corporation with its prin-cipal office and place of business located in Lansing, Michi-gan, where it is engaged in the manufacture, sale, anddistribution of truck and truck parts. During the calendaryear ending December 31, 1973, Respondent sold andshipped products manufactured by it valued in excess of$50,000 to points and places located outside the State ofMichigan. During the same period, it received goods andmaterials valued in excess of $50,000 from points and placeslocated outside the State of Michigan.The Respondent concedes, and I find, that it is engagedin commerce within the meaning, of Section 2(6) and (7) ofthe Act.IITHE LABORORGANIZATION INVOLVEDInternational Union, United Automobile, Aerospace andAgricultural Implement Workers of America (UAW), is alabor organization within the meaning of Section 2(5) of theAct.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The IssueDuring the month of October 1973, Respondent engagedthe Pinkerton Detective Agency to conduct an investigationconcerning the theft of company property. The complaintalleges that Respondent violated Section 8(a)(1) of the Actby refusing employees' requests that a union representativebe `permitted to attend interviews of them by Pinkertondetectives during this investigation.212 NLRB No. 97 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The FactsIn about May 1973, Respondent engaged Pinkerton In-corporated, a detective agency, to conduct an investigationof theft at its Lansing plant. Particularly involved in sub-stantial stock shortages were radios and stereo systemswhich are utilized by Respondent in its business. The firstphase of the Pinkerton investigation involved a period ofundercover surveillance among employees in the areas ofthe plant that appeared most likely suspect. The secondphase involved personal interviews of employees by Pinker-ton detectives. These took place between October 4 and 31,1973, with a total of 18 employees being interviewed duringthis period. The Pinkerton agents conducting these inter-views were Robert Claus and Jerry', Lang. The interviewswere held in an office in the personnel department, theemployees usually having been instructed to go there bytheir respective foreman.Three of the 18 employees interviewed were called aswitnesses by the General Counsel. One of them, employeeJoe Bush, concededly did not request the presence of aunion representative during his interview. Accordingly, thebalance of his testimony is not relevant to the issue and neednot be detailed here. However, the testimony of the othertwo witnesses was as follows.Employee Douglas Perry, who was interviewed about Oc-tober 18, testified that the investigators handed him theiridentification cards and introduced themselves as "Pinker-ton Agents." They informed him of the nature of the inter-view and indicated that he had been implicated in theft ofcompany property by other individuals. Perry testified thatafter some further discussion the following took place:The conversation continued and seemed to get hotterand hotter between the individual on the left and my-self, to the point whereI asked them if I wasn't entitledto some kind of representation.He told me the onlyrepresentation that would do me any good was a law-yer, and he took the phone off the hook and shoved itin my face and said if you wanted one, you can haveone you need it ... I told him I didn't believe I neededa lawyer, because I hadn't done anything wrong, andif they had any legal right to hold me there, and theysaid they were employed, hired by management and Ihad to stay there . . . Well, the conversation betweenus was getting worse and worse there was nothing beingaccomplished and just more hostility between us, andI asked them then if they were legally affiliated with thepolice department and if they could force me to stay,and they said no, and so I arose and told them I wasleaving, and they told me if I left they would report itto the management of the factory, and didn't matter tothem, they could have the State Police pick me up laterI turned and left. [Emphasis supplied.]Employer Roger Miller testified concerning his interviewwith Claus and Lang which took place in about the middleof October. The investigators introduced themselves as in-dependent agents who were hired by the Company andadvised Miller that they were conducting an investigation.Miller testified that he told the investigators that he wasaware of the investigation but that he "did not appreciatethe fact that his name had been mentioned in connectionwith it." Miller said that at this point he was asked to sitdown, to which he said he responded, "I want my unionrepresentative right now." Continuing, Miller testified thatone of the detectives replied, "We don't think you are enti-tled to union representation unless you have a grievance."Miller retorted that he "didn't get paid to think" and thatin the past he had obtained union representation when heasked for it. Miller said that at this point one of the men toldhim that he was in trouble. However, Miller testified thatthismade him "kind of mad," whereupon the followingensued:I told them that I would give them five minutes to tellme what it is they wanted me in there for, and the mansaid then what, and I said I am walking out of here andpunching out and going home. . . He told me to go on,if I didn't want to talk, to go on . . . Just told me toleave, if I didn't want to talk to them. I dust walked out,and punched out and went home. . . He said he wouldsee me in court.It is undisputed that Respondentat no timetook anyactionagainst Miller because he walked out of the interviewin the mannerreflected above.B.ConclusionsAs of this writing, and notwithstanding court decisions tothe contrary, the Board adheres to the proposition that therights guaranteed employees under Section 7 of the Actincludes the right of an employee to insist on union repre-sentationat interviews which he is compelled by his employ-er to attend, where the employee has reasonable grounds tobelieve that the interview might result in action adverselyaffecting his employment) Thus, in theMobil Oilcase,su-pra,the Board stated, "such a dilution of the employees'right to act collectively to protect his job interestsis, in ourview, unwarranted interference with his right toinsist onconcerted protection, rather than individual self-protection,against possible adverse employer action."Under the present posture of the Board not having ac-quiesced with the court decisions, and Supreme Court nothaving ruled on the matter, it is well settled that I amobliged to follow Board rather than court precedent. How-ever, under the facts of this case, I am persuaded that theGeneral Counsel has not established that Respondent vio-lated Section 8(a)(1) of the Act, as alleged in the complaint.My reasons for so holding may be briefly stated as follows:Giving first consideration to the testimony of DouglasPerry, it will be recalled that the testimony of this employeewas that during the interview he simply asked for "somekind of representation." The cases previously cited make it1QualityManufacturing Company,195NLRB 197 (1972), enforcementdenied481 F 2d 1018 (C A 4, 1973),Mobil Oil Corporation,196 NLRB 1052(1972), enforcement denied 482 F 2d 842 (C A 7) JWeingarten,Inc,202NLRB 446, enforcement denied485 F 2d 1135 (C A 5, 1973) DIAMOND REO TRUCKS, INC.clear that in order to invoke a statutory right the employeemust request the presence or assistance of his statutory orbargaining representative,i.e., his union representative. It ismy view thatPerry'srequest for"some kind of representa-tion"was at best ambiguous and does not warrant the inter-pretation that he necessarily was requesting the presence ofhis statutoryrepresentative.Accordingly,in the absence ofsuch a request,I find that Respondent was not put in theposition of depriving this employee of any of his Section 7rights.Insofar as Roger Miller is concerned,I find his case toparallel the situation inWestern Electric Company, Inc.,205NLRB 195, where the Board found no violation on theground that the employee was permitted to leave the inter-view when.his request for union representation was denied.Miller also asserted his desire to terminate the interview onbeing told that he was not entitled to union representation,whereupon as he testified,he was "just told to leave if hedidn'twant to talk..."Miller thereupon departed withoutbeing threatened that Respondent would take any discipli-nary action against him or that he would be deprived of anyof his employment rights. Indeed,it is undisputed that Re-spondent in fact did not discipline Miller because of hisleaving the interview when his request for union representa-tion was denied?Accordingly, I find that Respondent didnot violate Section 8(a)(1) of the Act by its conduct withrespect to the aforesaid Miller incident.Finally, I have not overlooked a,stipulation between Re-spondent and the General Counsel to the effect "that theUnion [in October 1973] demanded to be present at theinvestigation and that the Company consistently declinedthat they be present."However,I fail to see where the factof Respondent's denial of the Union's request adds anymeritto the General Counsel's complaint,for the casespreviously cited indicate that therequestfor union represen-tationmust be invokedby the employee.Thus,not only wasthe request in each of these cases invoked by the employeeinvolved,but inQuality Manufacturing Co., supra,the Boardfurther stated as follows:2 In this request it is noteworthy that employee Douglas Perry also wasnever disciplined, even though he also left the interview at his own behestbefore it was completed653InTexaco,supra,when the employeeasked to be repre-sented in theinterview, the employer advised that itwould notinsiston the interviewunless the employeewas willing to enter the interview unaccompanied byhis representative.This seems to usto be the onlycourse consistentwith allof the provisionsof our Act.It permits the employer to reject a collective course insituations such as investigative interviews where a col-lectivecourse isnot required but protects theemployee's rightto protection by his chosenagents.Participation in the interviewis then voluntary, and,ifthe employeehas reasonable ground tofearthat the inter-view will adversely affecthis continued employment,oreven his working conditions,he may choose to forego itunlessheisaffordedthesafeguardofhisrepresentative's presence.He wouldthen also foregowhateverbenefit might come from the interview. [Em-phasis supplied.]In short, and upon the basis of the cases cited,I do notbelieve that the Board intended to utilize a union's blanketrequest that it be permitted to be present during employeeinterviews as a basis for finding an unlawful infringementof the employee's statutory rights in cases where the Union'srequest isdenied .3CONCLUSIONS OF LAW1.The Companyisengaged in commerce within themeaning ofthe Act.2.The Unionis a labor organizationwithin themeaningof the Act.3.TheRespondenthas notcommitted unfairlabor prac-tices within the meaning of Section 8(a)(1) and(3) of theAct.RECOMMENDED ORDERBy reason of all the foregoing,it is recommended that thecomplaint be dismissed in its entirety.3The instant case does not involve any issue of an 8(a)(5) violation.